HALLEY, Justice
(dissenting).
To me the majority opinion distorts the plain wording of the State’s Income Tax Law. The provisions that are the seat of the argument in this case were contained *774in House Bill No. 29 of the 1947 Legislature of Oklahoma. These provisions are not five paragraphs apart in the Act. One defines “ 'adjusted gross income.’ ” The other provides what deductions shall be allowed as deductions from gross income when computing net income. It is plain to me that when determining “ ‘adjusted gross income’ ”, trade and business deductions must be deducted from the gross income and such trade and business deductions shall not include Federal and State Income Taxes. The facts in the case at bar offer a perfect example of the, practical operations of the Act. The taxpayer here was engaged in the production of oil. He was told in estimating his trade and business deductions in the operations of the oil wells he must not include as a deduction Federal and State Income Taxes. He did as the Act directed. Any other interpretation would clearly violate the provisions of the Act.
The cases cited by the majority are from jurisdictions that do not have our statutory provisions and are not in point.
I dissent.
I am authorized to state that Justice WILLIAMS concurs in these views.